


Exhibit 10.72




AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT
AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT Agreement, dated December 23,
2015 (this “Amendment No. 3”), is by and among Wells Fargo Bank, National
Association, in its capacity as agent pursuant to the Credit Agreement (as
hereinafter defined) acting for and on behalf of the parties thereto as lenders
(in such capacity, “Agent”), the parties to the Credit Agreement as lenders
(individually, each a “Lender” and collectively, “Lenders”), Hamilton Beach
Brands, Inc., formerly known as Hamilton Beach/Proctor-Silex Inc., a Delaware
corporation (“Parent”), Weston Brands, LLC, an Ohio limited liability company,
(“Weston” and together with Parent, each individually, a “US Borrower” and,
collectively, “US Borrowers”) and Hamilton Beach Brands Canada, Inc., formerly
known as Proctor-Silex Canada Inc., an Ontario corporation (“Hamilton Brands
Canada” or “Canadian Borrower”, and together with US Borrowers, each
individually, a “Borrower” and, collectively, “Borrowers”).
W I T N E S S E T H :
WHEREAS, Agent, Lenders and Borrowers have entered into financing arrangements
pursuant to which Lenders (or Agent on behalf of Lenders) have made and may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Amended and Restated Credit Agreement, dated as of May 31,
2012, by and among Agent, Lenders and Borrowers, as amended by Amendment No. 1
to Amended and Restated Credit Agreement, dated July 29, 2014 and Amendment No.
2 to Amended and Restated Credit Agreement, dated November 20, 2014 (as the same
now exists and is amended and supplemented pursuant hereto and may hereafter be
further amended, modified, supplemented, extended, renewed, restated or
replaced, the “Credit Agreement”) and the other Loan Documents;
WHEREAS, Borrowers have requested that Lender permit Parent to enter into an
arrangement with Wells Fargo Bank, National Association (“Receivables Purchaser”
as hereinafter further defined) under which Parent will sell the receivables to
Receivables Purchaser at a discount arising from the sale of goods by Parent to
Wal-Mart under the Receivables Purchase Agreement (as hereinafter defined);
WHEREAS, Borrowers have requested that Agent and Lenders agree to the foregoing
arrangement and Agent and Lenders are willing to agree to the foregoing
arrangements, subject to the terms and conditions contained herein; and
WHEREAS, by this Amendment No. 3, Agent, Lenders and Borrowers desire and intend
to evidence such agreement pursuant to the amendments set forth herein;
NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:



1

--------------------------------------------------------------------------------




1.Definitions.


(a)Additional Definition. As used herein, in the Credit Agreement or in any of
the other Loan Documents, the following terms shall have the meanings given to
them below, and the Credit Agreement and the other Loan Documents shall be
deemed and are hereby amended to include, in addition and not in limitation, the
following definitions:
(i)“Amendment No. 3” shall mean Amendment No. 3 to Amended and Restated Credit
Agreement, dated December __, 2015, by and among Agent, Lenders and Borrowers,
as the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, and the Credit Agreement and the other
Loan Documents shall be deemed and are hereby amended to include, in addition
and not in limitation, such definition.
(ii)“Receivables Purchase Agreement” shall mean the Receivables Purchase
Agreement, dated on or about the date of Amendment No. 3, between Receivables
Purchaser and Parent, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.
(iii)“Receivables Purchase Agreements” shall mean, collectively (as the same now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced): (A) the Receivables Purchase Agreement; (B) the Wal-Mart
Intercreditor Agreement; and (C) the other agreements, documents and instruments
executed and/or delivered in connection with the foregoing items in (A) or (B).
(iv)“Receivables Purchaser” shall mean Wells Fargo Bank, National Association,
in its individual capacity, as the purchaser of the Purchased Assets (as defined
in the Wal-Mart Intercreditor Agreement) and under the Receivables Purchase
Agreement.
(v)“Wal-Mart” shall mean, collectively, together with their successors and
assigns, Wal-Mart Stores, Inc., a Delaware corporation, Sam’s West, Inc., an
Arkansas corporation and their Affiliates.
(vi)“Wal-Mart Intercreditor Agreement” shall mean the Consent to Sale of
Receivables, dated as of the date hereof, among Agent, Borrower and Receivables
Purchaser, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.
(vii)“Wal-Mart Receivables” shall mean any and all Accounts of any Borrower with
respect to which Wal-Mart is the account debtor arising from the sale by any
Borrower of goods and services to Wal-Mart, together with the Purchased Assets
(as defined in the Wal-Mart Intercreditor Agreement), and with respect to each
of the foregoing, all proceeds thereof.
(b)Amendments to Definitions.
(i)The definition of “Eligible Accounts” set forth in the Credit Agreement is
hereby amended by deleting the first sentence thereof and replacing it with the
following:
“ ‘Eligible Accounts’ means those Accounts created by a Borrower (other than the
Wal-Mart Receivables until such time that Agent has determined that (x) the
Receivables Purchase Agreements have been terminated and are no longer in force
and affect and the Wal-Mart Receivables are no longer subject to their terms and
(y) the Receivables Purchaser has released, and the Wal-Mart Receivables are
free and clear of, all of its security interests, liens and other interests in
and to the Wal-Mart Receivables) in the ordinary course of its business, that
arise out of a Borrower’s sale of goods or rendition of services, that comply
with each of the representations

2

--------------------------------------------------------------------------------




and warranties respecting Eligible Accounts made in the Loan Documents, and that
are not excluded as ineligible by virtue of one or more of the excluding
criteria set forth below; provided, that such criteria may be revised from time
to time by Agent in Agent’s Permitted Discretion to address the results of any
field examination performed by (or on behalf of) Agent from time to time after
the Closing Date. In determining the amount to be included, Eligible Accounts
shall be calculated net of customer deposits, unapplied cash, taxes, discounts,
credits, allowances, and rebates.”
(ii)The definition of “Permitted Dispositions” is hereby amended by (A) deleting
the reference to “and” at the end of clause (u) therein, (B) deleting the period
at the end of clause (v) therein and (C) adding the following new clause (w) at
the end thereof:
“(w) sales of Wal-Mart Receivables by Parent to Receivables Purchaser in
accordance with the terms and conditions of the Receivables Purchase Agreements
(as in effect on December __, 2015) so long as the following terms and
conditions are satisfied as determined by Agent: (i) the sale or transfer of the
Wal-Mart Receivables to Receivables Purchaser shall be without any recourse,
offset or claim of any kind or nature to or against Borrowers, Agent or Lenders;
(ii) Agent shall have received, in form and substance satisfactory to Agent, (A)
a true, correct and complete copy of all of the Receivables Purchase Agreements,
duly authorized, executed and delivered by Receivables Purchaser and Parent and
(B) the Wal-Mart Intercreditor Agreement, duly authorized, executed and
delivered by Receivables Purchaser and Parent; (iii) further sales of the
Wal-Mart Receivables will cease upon a written notice by Agent to Parent of a
Default or Event of Default; (iv) Parent shall not, directly or indirectly,
amend, modify, alter or change any terms of the Receivables Purchase Agreements;
and (v) Parent shall furnish to Lender all notices or demands (if any) in
connection with the arrangements made pursuant to the Receivables Purchase
Agreements either received by Parent or any Guarantor or on its or their behalf,
promptly after receipt thereof, or sent by Borrower or any other Borrower or
Guarantor of its affiliates or on its or their behalf, concurrently with the
sending thereof, as the case may be.”
(iii)The definition of “Permitted Liens” is hereby amended by (A) deleting the
reference to “and” at the end of clause (r) therein, (B) deleting the period at
the end of clause (s) therein and (C) adding the following new clause (t) at the
end thereof:
“(t) security interests in the Wal-Mart Receivables in favor of Receivables
Purchaser pursuant to the sales of Wal-Mart Receivables under the Receivables
Purchase Agreements to the extent provided in and in accordance with the terms
and conditions of clause (w) of the definition of Permitted Dispositions.“
(c)Interpretation. For purposes of this Amendment No. 3, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Credit Agreement as amended by this Amendment No. 3.


2.Representations and Warranties. Borrowers, jointly and severally, represent
and warrant with and to Agent and Lenders as follows, which representations and
warranties shall survive the execution and delivery hereof, the truth and
accuracy of, or compliance with each, together with the representations,
warranties and covenants in the other Loan Documents, being a continuing
condition of

3

--------------------------------------------------------------------------------




the making of Loans and providing Letters of Credit to Borrowers:
(a)no Default or Event of Default exists or has occurred and is continuing as of
the date of this Amendment No. 3;
(b)this Amendment No. 3 and each other agreement to be executed and delivered by
Borrowers in connection herewith (together with this Amendment No. 3, the
“Amendment Documents”) has been duly authorized, executed and delivered by all
necessary corporate or organizational action on the part of each Borrower which
is a party and is in full force and effect as of the date hereof, as the case
may be, and the agreements and obligations of each of the Borrowers, as the case
may be, contained herein and therein constitute legal, valid and binding
obligations of each of the Borrowers, enforceable against them in accordance
with their terms, except as enforceability is limited by equitable principals or
by bankruptcy, insolvency, reorganization, moratorium or other laws relating to
or affecting generally the enforcement of creditors’ rights generally;
(c)the execution, delivery and performance of this Amendment No. 3 and the other
Amendment Documents (i) are all within each Borrower’s corporate powers and (ii)
are not in contravention of law or the terms of any Borrower’s certificate of
incorporation, bylaws, or other organizational documentation, or any material
indenture, agreement or undertaking to which any Borrower is a party or by which
any Borrower or its property are bound which such contravention could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect; and
(d)all of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents, each as amended hereby, are true and correct in
all material respects on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date.


3.Conditions Precedent. The amendments contained herein shall only be effective
upon the satisfaction of each of the following conditions precedent in a manner
reasonably satisfactory to Agent:
(a)Agent shall have received counterparts of this Amendment No. 3, duly
authorized, executed and delivered by Borrowers;
(b)Agent shall have received the consent or authorization from such Lenders as
are required for the amendments provided for herein to execute this Amendment
No. 3 on behalf of the Lenders;
(c)Agent shall have received, in form and substance satisfactory to Agent, an
executed copy of the Wal-Mart Intercreditor Agreement, duly authorized, executed
and delivered by the parties thereto;
(d)Agent shall have received, in form and substance satisfactory to Agent,
copies of each of the Receivables Purchase Agreements, duly authorized, executed
and delivered by the parties thereto;
(e)Agent shall have received a true and correct copy of each consent, waiver or
approval (if any) to or of this Amendment No. 3, which any Borrower is required
to obtain from any other Person, and such consent, approval or waiver (if any)
shall be in form and substance reasonably satisfactory to Agent; and
(f)No Default or Event of Default shall exist or have occurred and be
continuing.





4

--------------------------------------------------------------------------------




4.Effect of this Amendment. Except as expressly set forth herein, no other
amendments, changes or modifications to the Loan Documents are intended or
implied, and in all other respects the Loan Documents are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof and Borrowers shall not be entitled to any other or further amendment by
virtue of the provisions of this Amendment No. 3 or with respect to the subject
matter of this Amendment No. 3. To the extent of conflict between the terms of
this Amendment No. 3 and the other Loan Documents, the terms of this Amendment
No. 3 shall control. The Credit Agreement and this Amendment No. 3 shall be read
and construed as one agreement.


5.Governing Law. The validity, interpretation and enforcement of this Amendment
No. 3 and any dispute arising out of the relationship between the parties hereto
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.


6.Binding Effect. This Amendment No. 3 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.


7.Further Assurances. Borrowers shall execute and deliver such additional
documents and take such additional action as may be reasonably requested by
Agent to effectuate the provisions and purposes of this Amendment No. 3.


8.Entire Agreement. This Amendment No. 3 represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.


9.Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 3.


10.Counterparts. This Amendment No. 3 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 3 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 3. Any party delivering an executed
counterpart of this Amendment No. 3 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 3, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 3.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


    

5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.
 
US BORROWERS
HAMILTON BEACH BRANDS, INC.


By: /s/ James H. Taylor    


Title: Vice President & Chief Financial Officer


WESTON BRANDS, LLC


By:  /s/ James H. Taylor    


Title: Vice President & Chief Financial Officer




CANADIAN BORROWER


HAMILTON BEACH BRANDS CANADA, INC.


By:  /s/ James H. Taylor    


Title: Vice President & Chief Financial Officer




6

--------------------------------------------------------------------------------




AGENT AND LENDERS
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent and a Lender
By: /s/ Sangh H. Kim


Title: Authorized Signatory


WELLS FARGO CAPITAL FINANCE
CORPORATION CANADA, as a Lender
By: /s/ Raymond Eghobamien


Title: Vice President


BANK OF AMERICA, N.A., as a Lender
By: /s/ Kenneth B. Butler


Title: Senior Vice President    


KEYBANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ Nadine M. Eames


Title: Vice President
            





7